DETAILED ACTION
This Office Action is in response to Application filed January 24, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species 2, claims 18, 19, 22 and 23, in the reply filed on March 25, 2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 101, because the claimed method according to claim 18 results in the quantum computing device guided to the unspecified “problem Hamiltonian” as recited on line 7 of claim 18, which is not any structure but an operator as indicated in the withdrawn claim 21.  In other words, Applicants claim that the quantum computing device, which should have an actual and tangible device structure, is guided to the unspecified problem Hamiltonian, which is a mathematical operator, and therefore, the new claim 18 is directed to an abstract idea or a mathematical concept.  Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the 35 USC 101 requirement.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(2) Also regarding claim 18, it is not clear whether the limitation recited on line 3 suggests that the quantum computing device was in the initial Mott-insulated state to begin with or the quantum computing device is going to be initialized to the unspecified initial Mott-insulated state.
(3) Further regarding claim 18, it is not clear how the quantum computing device can be guided to the problem Hamiltonian, because (a) it is not clear what the phrase “guided to” suggests for the quantum computing device, (b) a Hamiltonian is not a device structure, but rather a mathematical representative expression of an energy state of a device structure, and (c) therefore, the quantum computing device, which is a tangible and structural element, cannot be guided to the problem Hamiltonian.
(4) Still further regarding claim 18, it is not clear what “a problem Hamiltonian” recited on line 7 refers to, because (a) it is not clear what the “problem” refers to, and whether the claimed problem Hamiltonian would depend on the unspecified problem that Applicants had in mind to be resolved, in which case, the claim limitation “a problem Hamiltonian” would be arbitrary and subjective, rendering claim 18 indefinite, and (b) if 
Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 are also indefinite.
(5) Regarding claim 19, it is not clear when the state of each superconducting cavity in the quantum computing device is read, because the state of each superconducting cavity in the quantum computing device may have already been read once the quantum computing device is initialized as recited on lines 3-4 of claim 18.
(6) Regarding claim 22, it is not clear what “the hardware” recited on line 6 refers to, and it appears that this limitation lacks the antecedent basis.  Claim 23 depends on claim 22, and therefore, claim 23 is also indefinite.
(7) Regarding claim 23, it is not clear what “the delocalized energy ground state” recited on line 2 refers to, and it appears that this limitation lacks the antecedent basis.
(8) Also regarding claim 23, it is not clear what “the Bose-Hubbard model” recited on line 2 refers to, and it appears that this limitation lacks the antecedent basis.
(9) Further regarding claim 23, it is not clear what “the computational basis” recited on line 3 refers to, and it appears that this limitation lacks the antecedent basis.
(10) Still further regarding claim 23, it is not clear what “the output probability distribution function (PDF)” recited on lines 3-4 refers to, and it appears that this limitation lacks the antecedent basis.
(11) Still further regarding claim 23, it is not clear what “the training example” recited on line 4 refers to, and it appears that this limitation lacks the antecedent basis.

(13) Still further regarding claim 23, it is not clear whether the phrase “can be sampled” recited on lines 5-6 suggests that the thermalized state may or may not be sampled.
(14) Still further regarding claim 23, it is not clear what “the test data” recited on line 6 refers to, and it appears that this limitation lacks the antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

April 9, 2021